Citation Nr: 1126075	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an increased evaluation for residuals of left acromioclavicular (AC) joint separation, with degenerative joint disease (DJD), currently evaluated as 10 percent disabling. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.  

This appeal comes before the Board of Veterans' Appeal (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects that the Veteran was previously represented by the North Carolina Department of Veterans Affairs (NCDVA), as shown in a January 2009 VA Form 21-22.  NCDVA subsequently revoked this representation.  In an April 2010 letter, the Veteran was notified of his right to representation and was asked to clarify his choice of representation.  He did not respond.  As no current power of attorney is associated with the claims file, the Veteran is now considered to be unrepresented.

The Veteran requested a hearing with a member of the Board in his substantive appeal of February 2009.  A hearing was scheduled on October 10, 2010.  The Veteran failed to appear for his hearing, provided no good cause for his failure o appear, and his request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his residuals of a left AC joint separation with DJD (hereinafter "left shoulder disability"), which is currently rated as 10 percent disabling.  The Veteran's claim for an increased rating was received in September 2006.  His most recent VA (QTC) examination was conducted in July 2008, nearly three years ago.  

Available VA treatment records, dated from January 2008 to November 2008, show complaints and treatment for worsening left shoulder pain.  For example, a January 2008 VA treatment noted cites chronic left shoulder pain; the Veteran was prescribed Tramadol for "severe" shoulder pain and degenerative joint disease of the left shoulder.  More recent statements from the Veteran indicate that he is a carpenter by trade; that he is having difficulty working due to his shoulder disability; and that he is in pain "all the time." See VA Form 9, Dated January 2009.  Notably, the claims file does not contain any VA treatment records dated from November 2008, forward.  

Given the Veteran's statements of increased severity of his disability since the last examination in 2006, an updated VA examination is required in order to make an informed decision regarding the Veteran's current level of functional impairment and evaluate adequately his current level of disability. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided an examination based on Veteran's complaint of increased hearing loss since his examination two years before).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, upon remand, the RO should obtain any VA treatment records dated from November 2008 to the present, and associate such records with the claims folder.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that, on his VA Form 9, the Veteran claimed that his shoulder condition was "debilitating" and that he was "having a very hard time working" as he is a carpenter by trade.  It is unclear whether the Veteran is currently employed.  Nevertheless, a TDIU claim has been raised and it  is remanded to the AOJ for initial consideration.  In so doing, the RO may decide to pursue further development of the Veteran's employment history.  

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra- schedular basis. This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf. See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2. Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out. See M21-1MR, IV.ii.2.F.25.i.

The claims file should include documentation that VA has complied with VA's duties to notify and assist a claimant.

3. The RO/AMC shall obtain and associate with the claims file all outstanding records of treatment relating to the Veteran's left shoulder disability.  This specifically includes any additional records of VA treatment in regards to his left shoulder disability and any associated neurological abnormalities.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should be documented in the claims file, and the Veteran should be informed in writing. 

4. After the aforementioned records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his left shoulder disability. The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner. The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The Veteran's prior medical history and examinations must be considered in evaluating the Veteran's disability, and the Veteran's current disability must be described in detail.  This examination must be accurate and fully descriptive with emphasis on the limitation of the activity imposed by the disabling condition.  

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. Specifically, the examiner should note the Veteran's ranges of motion for his left shoulder, and determine whether he has ankylosis or any impairment of the humerus due to his service-connected acromioclavicular separation with degenerative joint disease. 

The examiner should comment as to whether the left shoulder exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service- connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his acromioclavicular separation with degenerative joint disease, left shoulder.  The complete rationale for any opinions expressed should be provided.

The examiner is also directed to assess the extent his service-connected disability affects his ability obtain substantially gainful employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disability renders him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


